Citation Nr: 1204342	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to chemical exposure. 

2.  Entitlement to service connection for hypertension, claimed as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2010, the Veteran filed a claim for service connection for a traumatic brain injury.  As this issue is presently being developed and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension, claimed as due to chemical exposure, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve during the Vietnam era.

2.  Diabetes mellitus, type II, did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not shown to be related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2008, which was prior to the June 2009 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case with respect to service connection for diabetes mellitus, type II, claimed as due to chemical exposure.  In the December 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service - connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the December 2008 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting information from the appellant regarding pertinent medical treatment he may have received and requesting records from the identified providers regarding the claim for service connection for diabetes mellitus, type II, claimed as due to chemical exposure.  The Board acknowledges that the Veteran has not had a VA examination specifically for this claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed for this claim because there is no probative evidence indicating that his current diabetes mellitus, type II, may be related to service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  Lastly, the appellant was provided with the opportunity to testify at a Board hearing which he attended in December 2011.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim for service connection for diabetes mellitus, type II, claimed as due to chemical exposure and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits with respect to this issue.

II.  Facts

The Veteran's service personnel record (DD Form 214) shows that his specialty was a vermin exterminator.  It also shows that he served during the Korean conflict.  

The Veteran's service treatment records are devoid of findings or diagnoses of diabetes mellitus, type II.  They include a January 1954 separation examination report which shows a negative urinalysis for sugar.  This report shows that a summary of defects and diagnoses consists of a visual defect.  

VA outpatient records show treatment from January 2007 to October 2008 for various ailments and reflect diagnoses of noninsulin dependent diabetes mellitus.  

In November 2008, the Veteran filed a claim for service connection for diabetes mellitus, type II, due to residuals of herbicide exposure.  He reported that his military occupational specialty was that of a vermin exterminator and he handled "DDT" and other chemicals on a constant basis.  

In December 2008, the RO requested from the Personnel Information Exchange System (Pies) evidence of the Veteran's exposure to herbicides.  Pies replied that same month that there were no records of exposure to herbicides.

VA outpatient records dated from January 2010 to January 2011 continue to reflect diagnoses of noninsulin dependent diabetes mellitus.  A January 2011 record shows that the Veteran's diabetes mellitus, type II, was stable on "ada" diet only.

At a Board video conference hearing in December 2011, the Veteran clarified that he was not claiming service connection for diabetes mellitus due to herbicide exposure, but rather to other chemicals.  He testified that his duties in service required him to handle 100 percent DDT and 50 percent or more of diesel fuel that was used in a fog machine to decontaminate malaria mosquitoes on a daily basis in Korea.  He said that approximately 21-22 servicemen were involved in this activity and that he was the sergeant in charge of their performance.  He estimated serving a year and a couple of days in Korea.  He added that he did not carry out this particular activity while serving in the states at Camp Lejeune.  He said that he has had diabetes for about 30 to 35 years and acknowledged that he was first diagnosed with the disability a number of years after service.  When asked if he ever had a medical professional tell him that his diabetes was from exposure to DDT and other chemicals, the Veteran replied that he was not aware he needed such evidence.  He said he just assumed it was in his service medical records.  


III.  Analysis

Pertinent Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.307(a)(6), 3.309(e).  38 C.F.R. § 3.309(e), Note 2. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specially, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Discussion

The Veteran testified in December 2011 that his diabetes mellitus is due to DDT which he handled 100 percent of the time and diesel fuel that he handled 50 percent of the time.  He explained that these chemicals were used in a fog machine to decontaminate malaria mosquitoes on a daily basis along the DMZ in Korea.  

As shown above, diabetes mellitus is listed under 38 C.F.R. §§ 3.307, 3.309(e), as a chronic presumptive disability if manifested within one year from the date of separation from service.  Id.  In this regard, the Veteran's service treatment records are devoid of complaints, findings or diagnoses suggestive of diabetes mellitus.  Rather, the Veteran's January 1954 separation examination report shows that he had a negative urinalysis for sugar.  Moreover, the Veteran testified in December 2011 that he has had diabetes mellitus, type II, for 30 to 35 years and acknowledged that it developed many years after service.  The first postservice evidence of diabetes mellitus, type II, is found in postservice VA treatment records dated many years after service, in January 2007.  

Thus, as the weight of evidence does not show that diabetes mellitus, type II, was first manifested in service or within one year of service, service connection under the presumptive disability regulations of 38 C.F.R. §§ 3.307 and 3.309 for certain chronic disabilities is not warranted.

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, diabetes mellitus, type II, is on the list of such disabilities.  However, as previously noted, the Veteran did not serve during the Vietnam era (beginning in January 1962 and ending May 1975; see 38 C.F.R. § 3.307(a)(6)); rather, he served during the Korean conflict (from January 27, 1950 to January 31, 1955; see 38 C.F.R. § 3.2).  Therefore, these presumptive regulations are inapplicable to the Veteran's claim.  

As for consideration of this claim on a direct service connection basis under 38 C.F.R. § 3.303(b) for chronic diabetes mellitus, type II, in service or continuity of symptomatology after service, this has not been shown by the evidence of record.  In this regard, as noted above, the Veteran acknowledged at the December 2011 hearing that he has had diabetes mellitus, type II, for 30 to 35 years and acknowledged that it did not develop for a number of years after service.  The first indication of this disability in VA treatment records is not until 2007.  Thus, the absence of documented symptoms of diabetes mellitus, type II, from the time of the Veteran's service separation in 1954 until many years service interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  In short, the weight of evidence does not support continuity of diabetes mellitus, type II, symptomatology.  38 C.F.R. § 3.303(b).

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice diabetes mellitus, type II, and service, to include exposure to chemicals, there is no probative evidence that supports such a nexus.  See also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

The Board acknowledges the Veteran's own assertions that his diabetes mellitus, type II, is the result of his military service, namely exposure to DDT and diesel while serving along the DMZ in Korea, and that he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his diabetes mellitus, type II, as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999).  

Based on the foregoing, the Board finds that the third essential criterion for a grant of service connection - a causal relationship between the current disability and a disease or injury incurred or aggravated during service - has not been met in this case.  38 C.F.R. § 3.303; Shedden, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for diabetes mellitus, type II, claimed as due to chemical exposure must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to chemical exposure, is denied.


REMAND

The Veteran testified at a Board video conference hearing in December 2011 that he had high blood pressure in service and was "held over" for 10-12 hours because of his blood pressure readings before being discharged from service.  His January 1954 discharge examination report contains blood pressure readings of 140 (systolic) over 90 (diastolic) on sitting, recumbent and standing.  

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

In light of the information above regarding the Veteran's assertions of having high blood pressure in service and the actual readings at his separation examination showing diastolic readings of 90 on sitting, recumbent and standing, and his post service diagnosis of hypertension, the Veteran should be afforded a VA examination for an opinion as to whether his present hypertension was incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such an opinion is necessary to decide this claim.  Id.  See also 38 U.S.C.A. § 5103A(d).  

Also, any outstanding VA or private treatment records that are pertinent to this appeal should be obtained.  38 U.S.C.A. § 5103A(b),(c).  

The Board regrets that a remand of this matter will further delay a final decision in this claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the appellant to identify any relevant medical records, private or VA, regarding his hypertension that have not already been obtained. Following the procedures set forth in  38 C.F.R. § 3.159, the AOJ should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to opine as to whether it is more likely than not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service.  A complete rationale for all opinions proffered must be set forth in the report provided. 

3.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


